Citation Nr: 1456636	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  09-39 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for disability manifested by pelvic obliquity and anterior pelvic tilt, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for cervical spine disability, to include as secondary to service-connected disabilities.

3.  Entitlement to a rating in excess of 20 percent for multilevel degenerative disc disease of the lumbar spine.

4.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.  

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.  

6.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee.   

  
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1973 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).

In an April 2008 rating decision, the RO continued a 10 percent rating for multilevel degenerative disc disease of the lumbar spine with spondylosis and a 10 percent rating for patellofemoral syndrome of the right knee.  In a May 2011 decision, the RO granted an increased, 20 percent rating for the lumbar spine disability effective November 17, 2005.  In a September 2012 rating decision, the RO granted service connection for radiculopathy of the left and right lower extremities, associated with the Veteran's lumbar degenerative disc disease, and assigned a 10 percent rating for each lower extremity effective October 31, 2011.  

The issues of entitlement to service connection for pelvic obliquity and anterior pelvic tilt, to include as secondary to service-connected disabilities, and entitlement to service connection for cervical spine disability, to include as secondary to service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not manifested by flexion to 30 degrees or less or ankylosis.  

2.  Since November 17, 2005, the Veteran's radiculopathy of the right lower extremity has been shown to result in impairment compatible with mild incomplete paralysis of the sciatic nerve; impairment compatible with moderate incomplete paralysis has not been shown.  

3.  Since November 17, 2005, the Veteran's radiculopathy of the left lower extremity has been shown to result in impairment compatible with mild incomplete paralysis of the sciatic nerve; impairment compatible with moderate incomplete paralysis has not been shown.  

4.  The Veteran's patellofemoral syndrome of the right knee is manifested by flexion to no less than 45 degrees; a greater degree of limitation of flexion, extension limited to more than 5 degrees, instability, and recurrent subluxation have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a lumbar spine disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5243 (2014).

2.  The criteria for a 10 percent rating for radiculopathy of the right lower extremity have been met from November 17, 2005, to October 30, 2011; the criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met at any time since November 17, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Code 8520 (2014). 

3.  The criteria for a 10 percent rating for radiculopathy of the left lower extremity have been met from November 17, 2005, to October 30, 2011; the criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met at any time since November 17, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Code 8520 (2014). 

4.  The criteria for a rating higher than 10 percent for service-connected right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.71a, Codes 5257, 5260, 5261 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in October 2007 and April 2008 letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for increase, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  
These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the letter and the opportunity for the Veteran to respond, a July 2011 statement of the case reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice provided and no further notice is required.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, and the reports of VA examinations.  The Board also notes that although the most recent right knee VA examination of record is from October 2010, there is no indication that the condition of the right knee has worsened since that date and the Veteran has not alleged any such worsening.  Thus, the Board finds this examination sufficiently contemporaneous for rating purposes.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action is required prior to appellate consideration of the claims decided herein.  

II.  Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the various disabilities considered has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Low back disability

The Veteran's low back disability, diagnosed as multilevel degenerative disc disease with spondylosis, may be rated under the General Formula for Rating Diseases and Injuries of the Spine or on the basis of incapacitating episodes.  Under the General Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is assigned a 50 percent rating, and unfavorable ankylosis of the entire spine is assigned a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note 2.

The disc disease with spondylosis may also potentially be rated based on incapacitating episodes.  Under these criteria, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  See also Note (1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, defining an incapacitating episode as a period of acute signs and symptoms requiring bedrest prescribed by a physician and treatment by a physician.

Considering the General rating formula, the Veteran's lumbar spine disability has not been shown to result in forward flexion to 30 degrees or less or ankylosis.  In this regard, during a December 2005 VA examination, flexion was to 90 degrees; during an October 2010 VA examination, flexion was to 80 degrees; during an October 2011 VA examination, flexion was to 85 degrees, and during a January 2014 VA examination, flexion was to 70 degrees.  Nor are there any other findings of record indicating such significant limitation of flexion or ankylosis of the spine.  Accordingly, a rating in excess of 20 percent is not warranted under the General Rating Formula.  Additionally, incapacitating episodes resulting in prescribed bedrest by a physician have not been shown.  The Veteran did report experiencing incapacitating episodes is association with flare-ups, occurring 3 times per month during the October 2011 VA examination, but there is no indication or specific allegation that these episodes involved bedrest prescribed by a physician.   Accordingly, a higher rating based on such episodes is also not warranted.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss from his lumbar spine disability beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  During the December 2005, October 2010 and October 2011 VA examinations, the examiners did not find that there was any additional limitation of motion on repetitive use and did not find that there was any significant loss of function found during flare-ups.   Also, during the January 2014 VA examination, the Veteran did not report flare-ups.  The examiner did note additional limitation of motion following repetitive use testing and that generally, the Veteran's functional loss and functional impairment involved less movement than normal, excess fatigability and pain on movement.  The examiner also noted that the Veteran's back pain was reported as constant and chronic.  Additionally, during the October 2011 VA examination, the Veteran reported flare-ups involving incapacitating episodes occurring three times per month but did not indicate that these flare-ups lasted any significant length of time.  Consequently, examining the evidence as a whole, the Board finds that the Veteran's overall loss of function from the lumbar spine disability is adequately compensated by the existing 20 percent rating assigned.  

B.  Radiculopathy of the right and left lower extremities

The Veteran's right and left lower extremity radiculopathy has been assigned a 10 percent rating, effective October 31, 2011, for each lower extremity under Diagnostic Code 8520 for impairment of the sciatic nerve.  Under this Code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy. An 80 percent rating is warranted for complete paralysis of the sciatic nerve.

38 C.F.R. § 4.123  provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by such organic changes will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  A Note preceding 38 C.F.R. § 4.124a provides that when the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  

Considering Code 8520, the October 2011 VA examiner did diagnose radiculopathy of both lower extremities.  He also found that the symptoms of this radiculopathy did not include any constant pain or numbness but did include moderate, intermittent pain and moderate paresthesias and dyesthesias.  Then, during the January 2014 VA examination, the examiner found that the radiculopathy symptoms included mild constant pain, mild paresthesias and dyesthesias and mild numbness.  Additionally, during both examinations, muscle strength and motor examination of the lower extremities were normal, with 5/5 strength in all muscle groups.  Nor are there any other objective findings of record showing any motor abnormalities due to the radiculopathy or any more severe sensory impairment due to the radiculopathy.  Thus, considering the evidence as a whole, the Veteran's radiculopathy of each lower extremity is best described as compatible with mild incomplete paralysis of the sciatic nerve.  In this regard, his impairment due to the radiculopathy is shown to be wholly sensory in nature.  Also, his overall level of pain and other wholly sensory symptomatology has not been characterized as more than moderate in degree.  Thus, his overall level of impairment from the radiculopathy is best described as mild and a rating in excess of 10 percent is not warranted at any time during the appeal period.  

The Board notes, however, that the record shows the Veteran has had significant lumbar degenerative disc disease with stenosis (narrowing of the spinal canal with compression of the spinal cord and nerves) since at least May 2006, when this pathology was specifically shown on a VA lumbar spine MRI.  Also, he has reported lower extremity sensory disturbance compatible with such pathology on at least an intermittent basis during the entire appeal period (i.e. since his claim for increase for lumbar spine disability was received on November 17, 2005).  Accordingly, affording the Veteran the benefit of the doubt, the Board will assign an effective date of November 17, 2005 for the award of the 10 percent ratings for radiculopathy of each lower extremity.  Because the claim for increase was not received until this date and because the actual clinical diagnosis of radiculopathy was not made until significantly later, the Board will not assign an effective date earlier than November 17, 2005 for these ratings.  (See e.g. 38 C.F.R. § 3.400(o)(2), indicating that an effective date for an increase could precede the date of claim by up to one year, if it is factually ascertainable that the increase in disability had actually occurred during that time frame).  

C.  Patellofemoral syndrome of the right knee.

The Veteran's service-connected right patellofemoral syndrome is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5257.  Hyphenated diagnostic codes are generally used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Review of the record shows that this specific hyphenated diagnostic code may be read to indicate that the Veteran was assigned a rating for painful but otherwise non-compensable limitation of motion of the knee, according to the criteria generally used for rating arthritis under Diagnostic Code 5003.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.   

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id. 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260 for limitation of flexion of the knee, flexion limited to 60 degrees warrants a 0 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260. 

Disability of the knee may also be rated based on limitation of extension under Diagnostic Code 5261.  Under Code 5261, limitation of extension is rated 50 percent when to 45 degrees; 40 percent when to 30 degrees; 30 percent when to 20 degrees; 20 percent when to 15 degrees; 10 percent, when to 10 degrees; and 0 percent when to 5 degrees.  38 C.F.R. § 4.71a, Code 5261.  

VA's General Counsel has also held that separate ratings may be assigned for limitation of extension and flexion of the same knee.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.

Instability and/or recurrent subluxation of the knee may also be assigned a separate rating under Code 5257.  38 C.F.R. § 4.71a.  Under Code 5257 a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate subluxation or lateral instability, and a 30 percent rating for severe subluxation or lateral instability.  Id.    

Considering Diagnostic Code 5260, flexion of the right knee has not been shown to be to be limited to 45 degrees or less at any time during the appeal period.  To the contrary, an October 2007 VA examination showed right knee flexion to 140 degrees and an October 2010 VA examination showed flexion to 110 degrees.  Nor are there any other findings of flexion limited to 45 degrees or less.  Accordingly, assignment of a compensable rating for limitation of flexion under this code is not warranted.  38 C.F.R. § 4.71a.

Considering Diagnostic Code 5261, extension of the right knee has not been shown to be limited to 10 degrees or greater at any time during the appeal period.  To the contrary, both the October 2007 and October 2010 VA examinations showed full extension to 0 degrees in the right knee.  Nor are there any other findings of record showing limited extension of the right knee.  Accordingly, assignment of a compensable rating for limitation of extension under this code is not warranted.

The Board has also considered whether a separate rating may be assigned under Code 5257.  However, neither instability nor recurrent subluxation of either knee is shown to be present.  In this regard, both the October 2007 and October 2010 VA examiners found that there was no instability of the right knee.  The Veteran has been shown to wear a brace on the knee but in the absence of any actual underlying finding of instability, the wearing of the brace, in and of itself, does not warrant assignment of a separate rating for instability.  Nor are there any other objective findings of record of such instability.  Additionally, there is no indication or allegation of any recurrent subluxation.  Accordingly, a separate rating under Code 5257 is not warranted.  Id.

The Board also notes that as the knee is a single, major joint, there is no basis for assigning a rating in excess of 10 percent for the right knee disability under Code 5003.  Id.   

Additional Diagnostic Codes applicable to disability of the knee have also been considered.  However, as ankylosis, impairment of the semilunar cartilage, tibia or fibula non union and malunion and genu recurvatum are neither shown nor alleged, these additional Codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, the October 2007 VA examiner specifically found that there was no such additional functional loss on repetitive use (i.e. "no Deluca criteria" applicable to the right knee) and the October 2010 VA examiner made a similar finding.  Also, during the October 2007 VA examination, the Veteran did not report flare-ups and during the October 2010 VA examination, the Veteran reported a flare-up where he would experience a shot of severe pain while moving, at which point he had to stand still until the pain eased.  However, this level of flare-up is adequately compensated by the existing 10 percent rating.  In sum, the Board finds that the Veteran's overall level of right knee functional loss, manifested by less movement than normal and pain on movement is adequately compensated by the current 10 percent rating.  

D.  Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a greater level of compensation for his lumbar spine disability, radiculopathy and/or right knee disability on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In order to determine this, VA must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Then, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Finally, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

The Veteran's lumbar spine symptomatology, including less movement than normal, excess fatigability and pain, is not shown to cause any impairment that is not already contemplated by the pertinent diagnostic criteria cited above.  Similarly, the Veteran's right knee symptomatology, including less movement than normal and pain, is not shown to cause any impairment that is not already contemplated by the pertinent diagnostic criteria cited above.  These symptoms are contemplated by the above-mentioned diagnostic codes, as well as by 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Additionally, the Veteran's bilateral lower extremity radiculopathy symptomatology, including numbness, pain, paresthesias and dyesthesias, is also not shown to cause any impairment that is not already contemplated by the pertinent diagnostic criteria cited above.  Thus, the Board finds that the rating criteria reasonably describe these disabilities and that referral for consideration of extraschedular ratings is not warranted.

ORDER

A rating in excess of 20 percent for multilevel degenerative disc disease of the lumbar spine is denied.

Effective from November 17, 2005, to October 30, 2011, a 10 percent rating, but no higher, for radiculopathy of the right lower extremity is granted.

From October 31, 2011, forward, entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

Effective from November 17, 2005, to October 30, 2011, a 10 percent rating, but no higher, for radiculopathy of the left lower extremity is granted.

From October 31, 2011, forward, entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

A rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.    

REMAND

Regarding the Veteran's claims for service connection listed above, prior medical opinions have generally addressed the likelihood that the Veteran's cervical spine disability and any current disability manifested by anterior pelvic tilt and pelvic obliquity has been caused by any service-connected disability (See e.g. VA medical opinions from October 2010 and October 2012).  However, to date, a VA medical professional has not specifically addressed the likelihood that the Veteran's cervical spine disability and any current disability manifested by anterior pelvic tilt and pelvic obliquity have been aggravated by the Veteran's service-connected bilateral foot disability (i.e. left foot postoperative  removal of the proximal portion of the base of the 5th metatarsal and right foot calluses associated with postoperative removal of the proximal portion of the base of the right 5th metatarsal); lumbar spine disability, lower extremity radiculopathy and/or right knee disability.   Thus, on remand, such a medical opinion should be provided.  Also, as it is not clear if the Veteran's claims for secondary service connection include an assertion that any one of his currently service-connected physical disabilities may be causing current cervical spine and/or pelvic disabilities, the medical opinion should also address this potential causality.  

Prior to arranging for the medical opinion, the AOJ should obtain VA treatment records pertaining to the Veteran's service-connected disabilities and to cervical spine disability and pelvic pathology dated from January 2013.  The AOJ should also ask the Veteran to identify any additional sources of treatment or evaluation he has received for these disabilities since January 2013, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records, dated from January 2013 forward.  

2.  Ask the Veteran to identify any additional sources of treatment or evaluation he has received for his claimed disabilities since January 2013, and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

3.  Thereafter, forward the claims to an appropriate medical professional for supplemental medical opinions.  Based on a review of the record, the medical professional must answer the following questions:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current cervical spine disability was caused by his service-connected bilateral foot disability (i.e. left foot postoperative  removal of the proximal portion of the base of the 5th metatarsal and right foot calluses associated with postoperative removal of the proximal portion of the base of the right 5th metatarsal); lumbar spine disability; bilateral lower extremity radiculopathy; and/or right knee disability, to include by any altered gait associated with a service-connected disability? 

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current cervical spine disability has been aggravated by his service-connected bilateral foot disability (i.e. left foot postoperative  removal of the proximal portion of the base of the 5th metatarsal and right foot calluses associated with postoperative removal of the proximal portion of the base of the right 5th metatarsal); lumbar spine disability; bilateral lower extremity radiculopathy; and/or right knee disability, to include by any altered gait associated with a service-connected disability? 

c) Is it at least as likely as not (50 percent probability or greater) that any current disability manifested by anterior pelvic tilt or pelvic obliquity has been caused by the Veteran's service-connected bilateral foot disability (i.e. left foot postoperative  removal of the proximal portion of the base of the 5th metatarsal and right foot calluses associated with postoperative removal of the proximal portion of the base of the right 5th metatarsal); lumbar spine disability; bilateral lower extremity radiculopathy; and/or right knee disability, to include by any altered gait associated with a service-connected disability? 

d) Is it at least as likely as not (50 percent probability or greater) that any current disability manifested by anterior pelvic tilt or pelvic obliquity has been aggravated by the Veteran's service-connected bilateral foot disability (i.e. left foot postoperative  removal of the proximal portion of the base of the 5th metatarsal and right foot calluses associated with postoperative removal of the proximal portion of the base of the right 5th metatarsal); lumbar spine disability, bilateral lower extremity radiculopathy and/or right knee disability, to include by any altered gait associated with a service-connected disability? 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

4.  Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate response(s) to the specific question(s) raised, it must be returned to the providing medical professional for corrective action.

5.  Readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


